FILED
                           NOT FOR PUBLICATION                                MAY 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10387

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00287-MMD-
                                                 VCF-1
  v.

EDWIN FUENTES-ENAMORADO,                         MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 15, 2014**
                              San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BOLTON, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Susan R. Bolton, District Judge for the U.S. District
Court for the District of Arizona, sitting by designation.
      Edwin Fuentes-Enamorado appeals from his jury conviction of possession of

a firearm by an illegal alien, in violation of 18 U.S.C. §§ 922(g)(5)(A) and

924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Fuentes-Enamorado argues that the evidence is insufficient to show he

knowingly possessed a firearm because a detective found the firearm in a shared

bedroom in a house occupied by multiple tenants. Yet, as Fuentes-Enamorado

acknowledges, his attorney failed to challenge the sufficiency of the evidence

before the district court. We therefore review the district court’s decision for plain

error. See United States v. Lowry, 512 F.3d 1194, 1197–98 & n.3 (9th Cir. 2008)

(“[W]hen a defendant does not preserve a claim of sufficiency of the evidence by

failing to make a motion for acquittal at the close of the evidence, [this court’s

review] requires reversal only upon plain error or to prevent a manifest injustice.”

(internal quotation marks omitted)). Under plain error review, relief is unavailable

unless error occurred that was plain, that affected substantial rights, and that had a

serious impact on the “fairness, integrity, or public reputation of judicial

proceedings.” United States v. Gonzalez-Aparicio, 663 F.3d 419, 428 (9th Cir.

2011).

      The record does not indicate that any error occurred, much less plain error or

a miscarriage of justice. Rather, in viewing the evidence in the light most

favorable to the prosecution, the record amply supports the jury’s verdict. See
Jackson v. Virginia, 443 U.S. 307, 319 (1979). The detectives found the firearm

under a pillow on the bed in Fuentes-Enamorado’s bedroom, where the detective

also uncovered identifying documents, including Fuentes-Enamorado’s driver’s

license and immigration documents. According to a detective, Fuentes-Enamorado

also gave a detailed confession to possession of the firearm when he returned to

find government authorities at his home. The only disputed issue related to

possession of the handgun. At trial, the jury was entitled to disbelieve

Fuentes-Enamorado’s uncorroborated testimony contradicting his own alleged

confession. See United States v. Nevils, 598 F.3d 1158, 1164 n.2 (9th Cir. 2010)

(en banc). Consequently, the record does not show any plain error or manifest

injustice requiring reversal.

      AFFIRMED.




                                          3